[Cite as State v. Knox, 2012-Ohio-1658.]




          IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

STATE OF OHIO                                      :

        Plaintiff-Appellee                         :            C.A. CASE NO.   24280

v.                                                 :            T.C. NO.   09CR3308

RAINA L. KNOX                                      :            (Criminal appeal from
                                                                 Common Pleas Court)
        Defendant-Appellant                 :

                                                   :

                                           ..........

                                           OPINION

                         Rendered on the    13th       day of      April    , 2012.

                                           ..........

CARLEY J. INGRAM, Atty. Reg. No. 0020084, Assistant Prosecuting Attorney, 301 W.
Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

THOMAS R. SCHIFF, Atty. Reg. No. 0039881, 500 Lincoln Park Blvd., Suite 216,
Kettering, Ohio 45429
       Attorney for Defendant-Appellant

RAINA L. KNOX, 1331 Clement Avenue, Dayton, Ohio 45417
     Defendant-Appellant


                                           ..........

DONOVAN, J.

        {¶ 1}      Raina Knox was found guilty of Felonious Assault following a jury trial.
The trial court imposed a sentence of community control sanctions for a period not to exceed

five years.

        {¶ 2}    Knox appealed, and counsel was appointed to prosecute the appeal. On

December 21, 2011, appointed appellate counsel filed an Anders brief in accordance with

Anders v. California (1967), 386 U.S. 738, wherein counsel represented that, after review of

the record, he could ascertain no arguably meritorious issues to present on appeal. By

magistrate’s order of January 3, 2012, this court informed Knox that her counsel had filed an

Anders brief and of the significance of an Anders brief. We invited Knox to file a pro se

brief assigning error for review within sixty days thereafter. Knox has filed nothing with

this court.

        {¶ 3}    Pursuant to our responsibilities under Anders, we have independently

reviewed the entire record of this case and we have concluded, as did appointed appellate

counsel, that there are no arguably meritorious issues for appellate review and that this

appeal is entirely frivolous.

        {¶ 4}    Accordingly, the judgment from which this appeal is taken is affirmed.

                                         ..........

FAIN, J. and HALL, J., concur.

Copies mailed to:

Carley J. Ingram
Thomas R. Schiff
Raina L. Knox
Hon. Dennis J. Langer